IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVBNNAH DIVISION
DASHON MARKESE THORPE,
Plaintiff,

v. CASE NO. CV418-309
STATE OF GEORGIA, ELIZABETH
A. WOODS, JEREMIAH JOHNSON,
and JOHN NEVIN,

Defendants.

\-_»~._/-_/\-_/\-._/-_/-._/-_/-.__.-.»-._/-__~

 

0 R D E R

Before the Court is the Maqistrate Judge’s Report and
Recommendation (Doc. 5), to which no objections have been
filed. After a careful review of the record, the report and
recommendation is ADOPTED auz the Court’s opinion, in this
case. As a result, Plaintiff’s complaint is DISMISSED
WITHOUT PREJUDICE. The Clerk of COurt is DIRECTED to close
this case.

SO ORDERED this - day of March 2019.

W»Z<

WILLIAM T. MOORE, JR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

 

